Order entered May 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00618-CR

                             JONES, SAMUEL LEE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F11-14842-H

                                           ORDER

        Appellant Samuel Lee Jones’s May 15, 2013 motion to extend time to file a reply brief is
GRANTED, and the reply brief received on May 10, 2013 is ORDERED filed as of the date of
this order.



                                                     /s/   MICHAEL J. O'NEILL
                                                           PRESIDING JUSTICE